NOTICE
This Order was filed under             2022 IL App (4th) 200282-U                          FILED
Supreme Court Rule 23 and is                                                            January 25, 2022
not precedent except in the                                                               Carla Bender
                                              NO. 4-20-0282                            th
limited circumstances allowed                                                         4 District Appellate
under Rule 23(e)(1).                                                                       Court, IL
                                     IN THE APPELLATE COURT

                                              OF ILLINOIS

                                           FOURTH DISTRICT


    THE PEOPLE OF THE STATE OF ILLINOIS,                         )      Appeal from the
               Plaintiff-Appellee,                               )      Circuit Court of
               v.                                                )      Moultrie County
    ALVAN L. BOOTHS,                                             )      No. 19CF7
               Defendant-Appellant.                              )
                                                                 )      Honorable
                                                                 )      Wm. Hugh Finson,
                                                                 )      Judge Presiding.



                    JUSTICE HARRIS delivered the judgment of the court.
                    Presiding Justice Knecht and Justice Cavanagh concurred in the judgment.

                                                 ORDER
   ¶1       Held: (1) The evidence was sufficient to sustain defendant’s conviction for the
                  attempted first degree murder of Holley Simmons.

                    (2) Defendant forfeited his argument the trial court erred in imposing consecutive
                    sentences.

                    (3) Defendant forfeited his argument the court abused its discretion in sentencing
                    him to two terms of natural-life imprisonment.

   ¶2               Following a jury trial, defendant, Alvan L. Booths, was convicted of two counts

   of attempt (first degree murder) and one count of home invasion. The trial court sentenced him to

   two consecutive terms of natural-life imprisonment and one term of 35 years’ imprisonment.

   Defendant appeals, arguing (1) the State failed to prove him guilty of one of the attempted
murder charges beyond a reasonable doubt, (2) the trial court erred in imposing consecutive

sentences, and (3) his natural-life sentences are excessive. We affirm.

¶3                                      I. BACKGROUND

¶4                                        A. The Charges

¶5             In early 2019, the State charged defendant, in relevant part, with attempt (first

degree murder) (720 ILCS 5/8-4(a), 9-1(a)(1) (West 2018)) (count I), home invasion (id.

§ 19-6(a)(5)) (count II), and attempt (first degree murder) (id. §§ 8-4(a), 9-1(a)(1)) (count V).

Count I alleged defendant performed a substantial step toward the commission of first degree

murder in that, with the intent to kill Otha Phillips, defendant caused great bodily harm to

Phillips by shooting him in the neck with a firearm. Count V alleged defendant performed a

substantial step toward the commission of first degree murder in that, with the intent to kill

Holley Simmons, he “pointed a firearm at [her] and pulled the trigger, causing the firearm to

jam.”

¶6                                    B. Pretrial Proceedings

¶7             Prior to trial, in April 2019, the trial court admonished defendant he faced

mandatory consecutive sentencing if (1) convicted of either count I or II and count V and (2) the

court found defendant inflicted “severe bodily injury.”

¶8             In June 2019, the State filed a motion to present other-crimes evidence pursuant to

Illinois Rule of Evidence 404(b) (eff. Jan. 1, 2011) for the purpose of proving “motive,

opportunity, intent, preparation, plan, knowledge, identity, or absence of mistake or accident.”

Specifically, the State sought to present evidence—in the form of coded letters and telephone

conversations—demonstrating defendant attempted to solicit the murders of Phillips and




                                                -2-
Simmons while in pretrial custody at the Moultrie County jail. The trial court granted the State’s

motion following a hearing.

¶9                                        C. The Jury Trial

¶ 10           Defendant’s jury trial commenced on February 3, 2020, and concluded on

February 11, 2020. We discuss only the evidence relevant to the issues raised on appeal.

¶ 11                                  1. The Evidence Presented

¶ 12                                     a. Holley Simmons

¶ 13           Holley Simmons testified that on the evening of February 4, 2019, she was at her

home along with her four children and several other young children she was babysitting.

Simmons lived at the residence with Otha Phillips, and, although she shared two children with

him, she explained they were “just roommates co-parenting.” Simmons testified Phillips arrived

home around 11 p.m. Shortly thereafter, Simmons heard a knock at the front door. Simmons

opened the door and observed a man she did not recognize at the time but who she identified as

defendant in court. Defendant asked if Phillips was home. Simmons told defendant she would get

Phillips and, before doing so, while defendant was still outside, “closed the door just enough to

where it was not all the way shut.”

¶ 14           Simmons went to the bathroom where Phillips was preparing to take a shower and

informed him someone was at the front door asking for him. Simmons then walked back to the

entryway with Phillips behind her. When she turned the corner, she saw defendant had entered

the house uninvited and was standing just inside the doorway. Simmons testified defendant did

not say anything when he saw Phillips. Instead, according to Simmons, “all [she] heard was a

sound[ ] that sounded like a balloon pop, and then [Phillips] fell to the floor.” Simmons

explained the ensuing events as follows:




                                                -3-
                        “Q. So after you heard that ‘pop’ sound, what happened next?

                        A. [Phillips] got up and ran to the bathroom and told me to call 9-1-1.

               About that time I looked up and the guy at the door had the gun pointed up at me,

               and I just kept saying, ‘I’m sorry.’

                        Q. Did you say anything else?

                        A. ‘Please don’t shoot me.’

                        Q. Now, did you—was [defendant] holding anything that you could see?

                        A. Just the gun in his hand.

                        Q. Was he taking any kind of action as he was holding the gun?

                        A. He had his hand on the gun and was trying to pull something back out.

               I don’t know.

                        ***

                        Q. What happened next?

                        A. I went down the hall. There is a hideaway where the furnace is at. *** I

               looked in the living room and my son is sitting on the floor rocking back and

               forth.

                        Q. At some point did [defendant] leave your home?

                        A. Yes, ma’am.

                        Q. And what did you do next?

                        A. I called 9-1-1.”

¶ 15                                          b. Otha Phillips

¶ 16           Phillips testified similarly to Simmons with respect to their relationship and living

situation. He further testified that on the night of February 4, 2019, he was at a meeting until




                                                   -4-
approximately 10 p.m. After the meeting, he picked up his girlfriend, Leslie Lawhorn, and her

children, dropped them off at her house, and then returned home. Shortly after Phillips arrived

home, as he was preparing to shower, Simmons informed him that someone was at the front door

asking for him. Phillips then walked down the hallway towards the entryway, and when he

turned the corner, he recognized defendant standing just inside the doorway. Phillips testified he

had known defendant for about 14 years and he knew Lawhorn was defendant’s ex-girlfriend.

¶ 17           Phillips testified that as soon as he saw defendant, he “stared him directly in the

face, and all of a sudden he pulls out the gun and shoots.” Phillips fell to the ground and heard

Simmons screaming. He then got up and rushed to the bathroom where he realized he had been

shot in the neck. When he was in the bathroom, he could still hear Simmons screaming at

defendant and also “heard like kind of a click.” About a minute later, Simmons came to the

bathroom door and told him defendant had left.

¶ 18           Phillips testified that his neck was not bleeding very badly and he was able to

remain calm until an ambulance arrived. He was taken to the hospital where he stayed receiving

treatment for three days. Phillips testified the bullet entered his neck “almost where [his] jugular

is” and exited “maybe an inch or two under [his] collarbone.” Phillips had to undergo surgery

and physical therapy to regain mobility in his arm.

¶ 19                              c. Officer Bradley McReynolds

¶ 20           Bradley McReynolds, an officer with the Sullivan Police Department, was the

responding officer. He initially made contact with Simmons and Phillips and then secured the

area. Upon securing the area, he searched the inside of the house. McReynolds testified he

observed “one spent bullet casing lying on the floor, as well as one live unfired one as well.”

¶ 21                                 d. Chief Andrew Pistorius




                                                -5-
¶ 22           Andrew Pistorius, chief of police for the Sullivan Police Department, testified that

based on his training and experience with firearms, the shell casing found at the residence was

fired from a 9-millimeter “semi-automatic pistol.” Pistorius then explained how a semi-automatic

firearm operates:

                       “Q. So if somebody—to initiate firing a semi-automatic firearm, a

               magazine would be loaded and put into a firearm?

                       A. Correct.

                       Q. And then to load that first round, a person would have to pull the top

               back?

                       A. Correct.

                       Q. And then they would pull the trigger to fire the firearm, correct?

                       A. Correct.

                       Q. And then from there, if they wanted to fire a second round, would they

               have to pull back again?

                       A. If it was functioning properly, no.

                       Q. If somebody wanted to shoot a second round and something happened,

               as you say malfunctioning, what would happen potentially to that second round if

               it was malfunctioning?

                       A. If it was a malfunction and the firearm did not fire, then you would

               have to pull the slide back in order to eject the unspent round and put a new one

               into the chamber.”

¶ 23                                      e. Leslie Lawhorn




                                                -6-
¶ 24           Leslie Lawhorn testified she had a prior relationship with defendant that ended in

December 2017. Lawhorn and defendant also have two children together. Lawhorn testified that

on February 4, 2019, she had been dating Phillips for approximately six months. Phillips gave

Lawhorn and her children a ride home on that night, dropping them off around 10:30 p.m.

¶ 25                            f. Corrections Officer Erica Wilbur

¶ 26           Erica Wilbur, a corrections officer at the Moultrie County jail, testified that she

was working on February 16, 2019. Defendant was in custody at the jail at this time. Another

officer gave Wilbur a letter defendant had written to his mother. The letter was published to the

jury and reads as follows:

                       “This is Jay. There were 2 students inside the school building, a male

               student and a female student. They both saw me with the clipboard, so they told

               the principal on me. Now the principal sent me to Detention because they both

               told the principal. If they get expelled, I get out of Detention and I can be home

               schooled.”

¶ 27                                  g. Officer Kyle Border

¶ 28           Kyle Border, an officer with the Illinois State Police, took part in the investigation

of the shooting. He testified that personnel from the Moultrie County jail notified him of letters

and telephone conversations involving defendant that were pertinent to the investigation.

Recordings of the telephone conversations were admitted into evidence and played for the jury.

In the phone calls, which were to defendant’s mother and brother, defendant speaks in similar

coded language as contained in the letter testified to by Wilbur. The following is a portion of a

transcribed conversation between defendant and his brother, Boo, that occurred on March 7,

2019:




                                                -7-
                      “[DEFENDANT]: Have you talked to anybody?

                      BOO: Hello? I holla’ed at two motha f*** man. They talking bout that’s a

               white neighborhood and they ain’t comin down there bro.

                      ***

                      [DEFENDANT]: You shouldn’t have never told them it was a white

               neighborhood.

                      BOO: *** What you talkin bout? How the f*** I’m gonna tell ’em come

               do something and they not know where they going, bro? I told ’em I’d give ’em

               two pillows bro. Two pillows of weed they said that, bro. Come on man, then I

               told ’em the location, they said hell nah.

                      ***

                      BOO: Man, you need to call Deville man.

                      [DEFENDANT]: Bro, I already told you, look, mommy already talked to

               Deville about, ask mommy. They scared. They not tryin to do it. Them n*** ain’t

               never held nothin.

                                               ***

                      [DEFENDANT]: Man. They gonna give a n*** life man.”

¶ 29                                       h. Defendant

¶ 30           Defendant testified in his own behalf. Defendant denied shooting or pointing a

gun at anyone. He asserted he was driving to Champaign with a friend to buy drugs on the night

in question.

¶ 31                                    2. Finding of Guilt

¶ 32           The jury found defendant guilty as to each count.




                                                -8-
¶ 33                                       D. Sentencing

¶ 34           On June 23, 2020, the trial court conducted a sentencing hearing. At the outset,

the court noted it had considered the presentence investigation report (PSI). According to the

PSI, defendant’s criminal history consisted of four felony convictions—armed robbery,

aggravated battery, misuse of a credit card, and the manufacture and delivery of between 1 and

15 grams of cocaine—and two misdemeanor domestic battery convictions. The State presented

in aggravation the testimony of Officer Ryan Hurst and Otha Phillips and requested that the court

take judicial notice of the trial testimony tending to demonstrate defendant attempted to solicit

the murders of Phillips and Simmons while in pretrial custody.

¶ 35           Officer Hurst, a lieutenant with the Mattoon Police Department, testified he

investigated an alleged home invasion and battery involving defendant that occurred on

December 29, 2017. Hurst testified that Leslie Lawhorn had reported defendant broke into an

apartment while Lawhorn was present and battered her as she was holding their five-month-old

child. Lawhorn received medical attention as a result of the alleged battery. Hurst further

testified defendant was charged with home invasion in Coles County case No. 18-CF-18, which

was still pending at the time of sentencing, and he was free on bond in that case when he

committed the offenses in the instant case.

¶ 36           Otha Phillips testified in further detail about the injuries he sustained. Phillips

explained that after he underwent surgery and physical therapy for the nerve damage he

sustained, he only regained about 85% functionality of his left arm. Phillips further testified he

suffers from “severe PTSD” because of the shooting and attends weekly counseling sessions.

¶ 37           Defendant offered no evidence in mitigation, averring instead that he would

“stand by his innocence.”




                                                -9-
¶ 38           Ultimately, the trial court sentenced defendant to three consecutive terms of 20

years’ imprisonment, with firearm enhancements of natural life added to counts I and II and 15

years added to count V. See 720 ILCS 5/8-4(c)(1)(B), (D), 19-6(c) (West 2018). In imposing

natural-life imprisonment, the court specifically highlighted the following in aggravation: (1) the

physical harm suffered by Phillips; (2) the trauma experienced by Phillips, Simmons, and the

children who were present at the time of the shooting; (3) defendant’s extensive criminal history;

(4) the fact defendant was free on bond in an unrelated case when he committed the instant

offenses; and (5) the evidence tending to demonstrate defendant attempted to solicit the murders

of Phillips and Simmons while in pretrial custody. Moreover, in ordering the sentences to run

consecutively, the court stated it “finds specifically that the injury to Mr. Phillips does constitute

great bodily harm.”

¶ 39           This appeal followed.

¶ 40                                       II. ANALYSIS

¶ 41           Defendant argues (1) the evidence was insufficient to prove he attempted to

murder Simmons beyond a reasonable doubt, (2) the trial court erred in imposing consecutive

sentences, and (3) his natural-life sentences are excessive.

¶ 42                               A. Sufficiency of the Evidence

¶ 43           Defendant first argues the State failed to prove him guilty of the attempted murder

of Holley Simmons, as alleged in count V, because the evidence failed to show he took a

substantial step toward the commission of murder with the specific intent to kill Simmons.

Defendant maintains the evidence was “wholly insufficient to prove [he] pulled the trigger while

the gun was pointed at Simmons.”




                                                - 10 -
¶ 44            When reviewing the sufficiency of the evidence, the “critical inquiry” is “whether

the record evidence could reasonably support a finding of guilt beyond a reasonable doubt.”

Jackson v. Virginia, 443 U.S. 307, 318 (1979). “[A] reviewing court will not substitute its

judgment for that of the trier of fact on issues of the weight of evidence or the credibility of

witnesses[,]” as “it is the responsibility of the trier of fact to ‘fairly resolve conflicts in the

testimony, to weigh the evidence, and to draw reasonable inferences from basic facts to ultimate

facts.’ ” People v. Cooper, 194 Ill. 2d 419, 431, 743 N.E.2d 32, 40 (2000) (quoting Jackson, 443

U.S. at 319). All reasonable inferences from the record must be allowed in favor of the State.

People v. Cunningham, 212 Ill. 2d 274, 280, 818 N.E.2d 304, 308 (2004). Reviewing courts will

not set aside a conviction “unless the evidence is so improbable or unsatisfactory that it creates a

reasonable doubt of the defendant’s guilt.” People v. Collins, 106 Ill. 2d 237, 261, 478 N.E.2d

267, 276 (1985).

¶ 45            To sustain a conviction for attempt (first degree murder), the State must prove the

following two elements beyond a reasonable doubt: (1) the defendant performed an act

constituting a substantial step toward the killing of an individual and (2) he performed the act

with the specific intent to kill the individual. 720 ILCS 5/8-4(a), 9-1(a)(1) (West 2018). “Intent is

a state of mind and thus is usually difficult to establish by direct evidence. [Citation.]

Accordingly, specific intent to kill may be, and normally is, inferred from the surrounding

circumstances, such as the character of the attack, the use of a deadly weapon [citation], and the

nature and extent of the victim’s injuries [citation].” People v. Parker, 311 Ill. App. 3d 80, 89,

724 N.E.2d 203, 210 (1999).

¶ 46            Here, viewed in the light most favorable to the State, we find the evidence was

sufficient to prove defendant attempted to murder Simmons by pointing a loaded firearm at her




                                                  - 11 -
and pulling the trigger. Simmons testified that after defendant shot Phillips, he pointed the

firearm at her and “had his hand on the gun and was trying to pull something back out.” Phillips

testified that after he had been shot and fled to the bathroom, he could hear Simmons saying,

“don’t shoot,” and then he heard a “click.” Chief Pistorius explained how semi-automatic

firearms operate and testified it was not necessary to pull back the slide before firing a second

round. However, according to Pistorius, if the firearm malfunctioned when attempting to fire a

second round, “you would have to pull the slide back in order to eject the unspent round and put

a new one into the chamber.” Moreover, officers recovered a live round near the entryway.

¶ 47           The above testimony constitutes strong circumstantial evidence that defendant

pointed a loaded firearm at Simmons and pulled the trigger. See People v. Ramirez, 2013 IL App

(4th) 121153, ¶ 84, 996 N.E.2d 1227 (“We agree *** that defendant’s racking the slide

constitutes strong circumstantial evidence that he believed the gun had malfunctioned once he

unsuccessfully attempted to discharge it at the police.”). Given that defendant had just shot

Phillips in the neck, and Simmons subsequently observed him pulling back the slide on the

semi-automatic firearm he was pointing at her—which would only be necessary if the firearm

had malfunctioned—a jury could reasonably infer defendant pulled the trigger while pointing the

firearm at her, but it failed to fire due to a malfunction. The later discovery of a live round on the

floor supports the inference the gun was loaded when defendant initially pointed it at Simmons

and pulled the trigger, with the live round being ejected after defendant operated the firearm’s

slide. Accordingly, because it would be reasonable to draw these inferences, we must allow them

in favor of the State, and we conclude the evidence was sufficient to prove defendant attempted

to murder Holley Simmons. See Cunningham, 212 Ill. 2d at 280 (stating courts of review must

allow all reasonable inferences in favor of the State).




                                                - 12 -
¶ 48           We note that defendant cites to People v. Okundaye, 189 Ill. App. 3d 601, 605-06,

545 N.E.2d 505, 509 (1989), for the proposition that “merely pointing a gun in the direction of

[someone] while pulling back the slide was not itself a substantial step towards the commission

of murder.” However, we find defendant’s reliance on this case misplaced, as Okundaye does not

stand for the proposition defendant advances. Instead, Okundaye, holds that “the mere pointing

of a loaded gun in [someone’s] face does not necessarily per se constitute a substantial step

towards the commission of attempted murder.” Id. at 606. Here, defendant did not merely point a

loaded gun at Simmons; he pointed a loaded gun at her and, based on the previously referenced

circumstantial evidence, pulled the trigger. Accordingly, Okundaye is not supportive of

defendant’s argument.

¶ 49                          B. Imposition of Consecutive Sentences

¶ 50           Defendant next argues the trial court erred in imposing consecutive sentences

because it made a finding Phillips suffered “great bodily harm,” whereas the consecutive

sentencing statute mandates a finding of “severe bodily injury.” Citing to People v. Alvarez,

2016 IL App (2d) 140364, 58 N.E.3d 147, defendant contends great bodily harm is a distinct and

less demanding standard than severe bodily injury and a finding of the former is insufficient to

impose consecutive sentences. Defendant acknowledges he forfeited this claim by failing to both

object at the sentencing hearing and raise it in a postsentencing motion. See, e.g., People v.

Hillier, 237 Ill. 2d 539, 544, 931 N.E.2d 1184, 1187 (2010) (“[T]o preserve a claim of

sentencing error, both a contemporaneous objection and a written postsentencing motion raising

the issue are required.”). Nonetheless, he maintains we may address it under the plain-error

doctrine or, alternatively, as a matter of ineffective assistance of counsel.




                                                - 13 -
¶ 51            The plain-error doctrine is a “narrow and limited exception” to the general rules

of forfeiture. Id. at 545. To obtain relief under the doctrine, a defendant “must first show that a

clear or obvious error occurred.” Id. “Plain-error review is reserved for errors that are clear or

obvious based on law that is well settled at the time of trial; if the law was unclear at the time of

the trial ***, then the error is not ‘plain’ for purposes of the plain-error doctrine.” (Internal

quotation marks omitted.) People v. Williams, 2015 IL App (2d) 130585, ¶ 11, 33 N.E.3d 608;

see also In re M.W., 232 Ill. 2d 408, 431, 905 N.E.2d 757, 773 (2009). If the defendant makes the

requisite showing of error, in the sentencing context, he “must then show either that (1) the

evidence at the sentencing hearing was closely balanced, or (2) the error was so egregious as to

deny the defendant a fair sentencing hearing.” Hillier, 237 Ill. 2d at 545. The defendant has the

burden of persuasion under both prongs, and failure to satisfy the burden results in the forfeiture

being honored. Id. “The ultimate question of whether a forfeited claim is reviewable as plain

error is a question of law that is reviewed de novo.” People v. Johnson, 238 Ill. 2d 478, 485, 939

N.E.2d 475, 480 (2010).

¶ 52            Section 5-8-4 of the Unified Code of Corrections (Code) provides for mandatory

consecutive sentencing when, in relevant part, “[o]ne of the offenses for which the defendant was

convicted was first degree murder or a Class X or Class 1 felony and the defendant inflicted

severe bodily injury.” (Emphasis added.) 730 ILCS 5/5-8-4(d)(1) (West 2018). In People v.

Witherspoon, 379 Ill. App. 3d 298, 307-08, 883 N.E.2d 725, 733 (2008), in imposing

consecutive sentences under section 5-8-4, the trial court stated it was “going to refer back to the

jury’s finding” of great bodily harm at trial. On appeal, the defendant argued the sentencing court

failed to comply with the statute because it did not make a finding of severe bodily injury. Id. at

308. This court rejected the defendant’s argument on the basis that the “difference between




                                                 - 14 -
‘great bodily harm’ and ‘severe bodily injury’ is merely semantic; no meaningful distinction can

be made between ‘great’ and ‘severe’ or between ‘harm’ and ‘injury.’ ” Id. Thus, in

Witherspoon, we concluded that a finding of great bodily harm was sufficient to affirm the

imposition of consecutive sentences under section 5-8-4 the Code. Id.

¶ 53           In Alvarez, the Second District explicitly disagreed with our holding in

Witherspoon. Alvarez, 2016 IL App (2d) 140364, ¶ 24. In that case, the trial court, in imposing

consecutive sentences, relied on its previous finding made at trial that the defendant had caused

great bodily harm when committing the offense of attempt (first degree murder). Id. ¶¶ 20-21.

The Alvarez court found this was “insufficient to support a finding of severe bodily injury under

section *** 5-8-4(d)(1) for purposes of consecutive sentencing, because [‘great bodily harm’ and

‘severe bodily injury’] are two different standards.” Id. ¶ 21. The Second District reasoned the

two concepts were distinct in that a finding of great bodily harm in the context of an attempted

murder conviction relates to whether a sentencing enhancement applies (see 720 ILCS

5/8-4(c)(1)(D) (West 2008)), whereas a finding of severe bodily injury relates to whether

consecutive sentences must be imposed (see 730 ILCS 5/5-8-4(d)(1) (West 2008)). Alvarez, 2016

IL App (2d) 140364, ¶ 24. According to the Alvarez court, because the legislature chose to use

one phrase in one context and the other phrase in a separate context, “[a] finding of ‘great bodily

harm’ does not necessarily or automatically result in a finding of ‘severe bodily injury’ for

purposes of consecutive sentencing.” Id. (“Thus, without the trial court’s explicit finding of

‘severe bodily injury,’ we decline to uphold the imposition of consecutive sentences pursuant to

section 5-8-4(d)(1) of the Code solely on its finding of ‘great bodily injury’ in connection with a

sentencing enhancement.”).




                                               - 15 -
¶ 54            Here, defendant argues the court committed plain error by imposing consecutive

sentences where it relied on a finding of “great bodily harm” rather than “severe bodily injury.”

However, defendant’s argument must fail because, at the time of defendant’s sentencing, case

law from this appellate district provided support for the trial court’s decision to impose

consecutive sentences. As discussed above, in Witherspoon, this court concluded a finding of

great bodily harm was sufficient to affirm the imposition of consecutive sentences under section

5-8-4 of the Code. See Witherspoon, 379 Ill. App. 3d at 307-08. Also, as noted, in Alvarez, the

Second District explicitly rejected our holding in Witherspoon and instead declined to uphold the

imposition of consecutive sentences solely on a finding of great bodily harm. See Alvarez, 2016

IL App (2d) 140364, ¶ 24. However, because at the time of defendant’s sentencing it was not

well-settled whether a finding of great bodily harm, as opposed to severe bodily injury, was

sufficient for purposes of imposing consecutive sentences under section 5-8-4, the purported

error now before us, by definition, cannot be considered “plain” for purposes of the plain-error

doctrine. See, e.g., Williams, 2015 IL App (2d) 130585, ¶ 11 (“Plain-error review is reserved for

errors that are clear or obvious based on law that is well settled at the time of trial; if the law was

unclear at the time of the trial ***, then the error is not ‘plain’ for purposes of the plain-error

doctrine.” (Internal quotation marks omitted.)).

¶ 55            Defendant argues in the alternative that counsel’s failure to object to the

imposition of consecutive sentences amounted to ineffective assistance of counsel.

¶ 56            Ineffective-assistance-of-counsel claims are governed by the standard set forth in

Strickland v. Washington, 466 U.S. 668 (1984). See People v. Albanese, 104 Ill. 2d 504, 473

N.E.2d 1246 (1984) (adopting the Strickland standard). “To prevail on a claim of ineffective

assistance of counsel, a defendant must demonstrate that counsel’s performance was deficient




                                                 - 16 -
and that the deficient performance prejudiced the defendant.” People v. Domagala, 2013 IL

113688, ¶ 36, 987 N.E.2d 767. “More specifically, a defendant must show that counsel’s

performance was objectively unreasonable under prevailing professional norms and that there is

a ‘reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.’ ” Id. (quoting Strickland, 466 U.S. at 694). “A

reasonable probability is a probability sufficient to undermine confidence in the outcome of the

proceeding.” (Internal quotation marks omitted.) People v. Peterson, 2017 IL 120331, ¶ 79, 106

N.E.3d 944.

¶ 57              Here, defendant cannot establish either Strickland prong. Because Witherspoon

supported the trial court’s decision to impose consecutive sentences in the manner that it did, he

cannot establish counsel was deficient by failing to object. Further, he cannot establish prejudice

for the same reason—if counsel had objected, the trial court likely would have overruled the

objection, again based on Witherspoon. Thus, defendant’s ineffective assistance of counsel

argument fails.

¶ 58                                    C. Excessive Sentences

¶ 59              Defendant’s final argument is that his sentences of natural-life imprisonment are

excessive. He asserts “the underlying circumstances and the extent of Phillips’ injuries did not

justify a maximum sentence” and the sentences were improperly imposed “without any view

towards rehabilitation.” Defendant acknowledges he forfeited this claim by failing to object at

the sentencing hearing and raise it in a postsentencing motion. See, e.g., Hillier, 237 Ill. 2d at

544 (“[T]o preserve a claim of sentencing error, both a contemporaneous objection and a written

postsentencing motion raising the issue are required.”). He nonetheless maintains we may review

it under the plain-error doctrine.




                                                 - 17 -
¶ 60           “Although the legislature has prescribed the permissible ranges of sentences, great

discretion still resides in the trial judge in each case to fashion an appropriate sentence within the

statutory limits.” People v. Fern, 189 Ill. 2d 48, 53, 723 N.E.2d 207, 209 (1999). In fashioning

an appropriate sentence, the trial court must consider “all factors in aggravation and mitigation,

including, inter alia, the defendant’s age, demeanor, habits, mentality, credibility, criminal

history, general moral character, social environment, and education, as well as the nature and

circumstances of the crime and of [the] defendant’s conduct in the commission of it.” People v.

Quintana, 332 Ill. App. 3d 96, 109, 772 N.E.2d 833, 846 (2002). “In considering the propriety of

a sentence, the reviewing court must proceed with great caution and must not substitute its

judgment for that of the trial court merely because it would have weighed the factors

differently.” Fern, 189 Ill. 2d at 53. “A sentence within statutory limits will not be deemed

excessive unless it is greatly at variance with the spirit and purpose of the law or manifestly

disproportionate to the nature of the offense.” Id. at 54.

¶ 61           Here, regarding counts I and II, defendant was convicted of attempt (first degree

murder) (720 ILCS 5/8-4(a), (c)(1)(D), 9-1(a)(1) (West 2018)) and home invasion (id.

§ 19-6(a)(5), (c)), both of which are Class X felonies carrying a sentencing range of 6 to 30

years’ imprisonment. See 730 ILCS 5/5-4.5-25(a) (West 2018) (providing sentencing range for

Class X felonies). In addition, because the jury found defendant discharged a firearm that caused

great bodily harm during the commission of the offenses, he faced sentencing enhancements of

25 years to natural-life imprisonment. See 720 ILCS 5/8-4(c)(1)(D), 19-6(c) (West 2018). The

trial court imposed the maximum sentence of natural-life imprisonment on both counts.

¶ 62           We find defendant has failed to establish the trial court clearly abused its

discretion in sentencing him to life imprisonment, as a review of the record shows the court




                                                - 18 -
considered and balanced the applicable factors in aggravation and mitigation. In imposing the

maximum sentence, the court highlighted the substantial amount of evidence presented in

aggravation. Specifically, the court relied on the following: (1) the physical harm suffered by

Phillips; (2) the trauma experienced by Phillips, Simmons, and the children who witnessed the

shooting; (3) defendant’s extensive criminal history; (4) the fact defendant was free on bond in

an unrelated case when he committed the instant offenses; and (5) the evidence tending to

demonstrate defendant attempted to solicit the murders of Phillips and Simmons while in pretrial

custody at the Moultrie County jail. These aggravating factors notwithstanding, defendant

maintains the court abused its discretion by imposing the sentences “without any view towards

rehabilitation.” However, in view of the lack of any evidence presented in mitigation and that

defendant declined to participate in the preparation of the presentence investigation report, there

was a dearth of evidence establishing his rehabilitative potential. Accordingly, given the

substantial amount of evidence in aggravation and the lack of evidence in mitigation, we cannot

say the trial court clearly abused its discretion in imposing the maximum sentence.

¶ 63                                   III. CONCLUSION

¶ 64           For the reasons stated, we affirm the trial court’s judgment.

¶ 65           Affirmed.




                                               - 19 -